Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards the reporting of return on investment to a merchant for advertisements. The invention receives and communicates a display of an advertisement including user identifier and advertisement identifier to a tracking system. The invention further receives and communicates a purchase information including purchase identifier, business identifier, and a gross profit associated with a purchase product to the tracking system. The invention further receives user activity data associated with the advertisement, wherein the tracking system calculates a weighted score, and return on investment, wherein the return on investment is determined based on purchase information, selected advertisement, gross profit, weighted score including an event based attribution scheme. The invention further communicates the return on investment data calculated to the merchant.
The Examiner notes that as discussed in the non-final rejection of 03/26/2021, the claims were previously rejected over the combination of Fordyce and Tonnison. As shown, Fordyce discloses the concept of receiving and correlating advertisement display and user purchases to determine a return on investment. Tonnison further teaches the concept of utilizing a weighted score based on user interaction for determining return on investment. Agarwal further teaches the concept of determining return on investment to include utilizing a gross profit. Although these references teaches the concept of utilizing gross profits in the determination of return on investment, these elements do not teach or suggest the concept of attributing the gross profit using an event based attribution scheme.
The Examiner further notes the following reference:
Ghosh et al. (US 20110035276 A1), which talks about optimization of advertising campaigns including the concept of utilizing particular events in association with profits for return on investment calculation. Although Ghosh teaches this concept, Ghosh fails to teach or suggest the return on investment to further utilize an attribution scheme based on a plurality of different events for the gross profits.
Upon further search and consideration, while Agarwal teaches the concept of utilizing gross profit in the calculation for return on investment, no references, alone or in combination teaches or suggests utilizing an event/interaction attribute for determining return on investment. As such, the Examiner has determined the invention to be non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622